Citation Nr: 0936513	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-03 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1969 to 
September 1971.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The issue of entitlement to service connection for an 
acquired psychiatric condition, to include posttraumatic 
stress disorder (PTSD), will be addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for diabetes mellitus, 
type II, was granted in January 2005 and a 10 percent rating 
was assigned thereto, effective from August 4, 2004 to 
December 7, 2004; a 20 percent evaluation was assigned on and 
after December 8, 2004.

2.  The evidence of record demonstrates that the appellant's 
current hypertension is aggravated by his service-connected 
diabetes mellitus, type II.


CONCLUSION OF LAW

Hypertension is aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
However, without deciding whether notice and assistance 
requirements have been satisfied in the present case, the 
Board is not precluded from adjudicating the issue on appeal 
herein.  This is so because the Board is taking action 
favorable to the appellant by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant submitted evidence directly to the Board 
without a contemporaneous waiver of review by the agency of 
original jurisdiction; however, because the benefits sought 
are being granted, remand of this issue is not necessary.  
38 C.F.R. §§ 19.37, 20.1304 (2008).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Historically, the appellant served on active duty service 
from September 1969 to September 1971.  A review of his 
service treatment records did not reveal complaints of or 
treatment for hypertension.

In January 2005, service connection was granted for diabetes 
mellitus, type II, and an evaluation of 10 percent was 
assigned, effective from August 4, 2004 to December 7, 2004; 
a 20 percent evaluation was assigned on and after December 8, 
2004.

Pursuant to the claim at issue herein, the appellant 
underwent a VA examination in February 2005.  Based on this 
examination and a thorough review of the appellant's relevant 
medical history, the examiner found that the appellant had 
occasional blood pressure readings that were mildly elevated 
and that that the appellant had normal blood pressure 
readings on various other occasions.  Blood pressure readings 
during the examination were deemed normal.  As such, the 
examiner opined that the appellant "clearly has not met the 
criteria for the true diagnosis of essential hypertension."  
The examiner further found that "even if the [appellant] was 
diagnosed with essential hypertension it would be unrelated 
to his underlying diabetes mellitus;" a basis for this 
opinion was not provided.

Treatment reports dated after the February 2005 VA 
examination demonstrated that the appellant was provided a 
diagnosis of hypertension and was prescribed hypertension 
medication.  McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (finding that appellant had disability "at some point 
during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability.).

In November 2006, pursuant to a claim for an increased 
evaluation for his service-connection diabetes mellitus, type 
II, the appellant underwent a VA examination.  During this 
examination, the examiner found that the appellant's 
hypertension was not a complication of his service-connected 
diabetes mellitus, type II.  However, the examiner further 
found that the appellant's service-connected diabetes 
mellitus, type II, "worsened or increased" the appellant's 
hypertension.  As provided by the examiner, the basis of this 
opinion was that "2 out of 3 [blood pressure] readings 
[were] elevated on exam[ination]."

As such, the evidence of record demonstrated a current 
diagnosis of hypertension and that the appellant's currently 
diagnosed hypertension was aggravated by a service-connected 
disorder.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  
Accordingly, the Board finds that the evidence of record is 
at least in equipoise with regard to this claim.  Therefore, 
with application of the benefit of the doubt doctrine, 
service connection for hypertension, secondary to service-
connected diabetes mellitus, type II, is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension, secondary to diabetes 
mellitus, type II, is granted.


REMAND

The appellant submitted a claim of entitlement to PTSD in 
August 2004.  During the pendency of this appeal, the 
appellant was provided diagnoses of various psychiatric 
disorders.  As such, captioning and evaluating the 
appellant's the claim as entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, more 
accurately represents his assertions and the circumstances of 
this appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Pursuant to this claim, the appellant underwent a VA 
examination in February 2005.  Based upon a thorough review 
of the appellant's personal, medical, and military histories, 
the examiner opined that "it [was] less likely as not that 
he has combat-related PTSD."  Although the appellant 
exhibited many PTSD symptoms including anxiety, irritability, 
and occasional detachment from others, he did not present 
with significant avoidance behaviors or generalized numbness 
required for a PTSD diagnosis.  As such, the diagnosis was an 
anxiety disorder, not otherwise specified.

While the examiner provided a diagnosis of an anxiety 
disorder, not otherwise specified, a sufficient etiological 
opinion was not similarly provided.  During the examination, 
the appellant detailed certain events of his pre- and post- 
military life, which included domestic abuse, motor vehicle 
accidents, a divorce, and a significant work-place injury.  
The examiner opined that "many of [the appellant's] current 
problems appear to be related to factors other than his 
military trauma," but did not further elaborate.  (Emphasis 
added).  This opinion did not affirmatively associate or 
disassociate the appellant's currently diagnosed anxiety 
disorder from his active duty service.  Moreover, medical 
opinions expressed in terms of "appear" are too speculative 
to be probative.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  The remainder of the 
evidence of record is silent as to etiological determinations 
of his psychiatric disorders, to include his anxiety 
disorder, not otherwise specified.

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the appellant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The evidence of record includes current diagnoses of 
psychiatric disorders, including an anxiety disorder and, 
because the appellant engaged in combat, his statements serve 
as competent lay evidence of relevant inservice events 
relating to that combat.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  The evidence of record also indicated that the 
appellant was involved in two post-service motor vehicles 
accidents, experienced anxiety due to a divorce, experienced 
a significant work-place injury, and witnessed domestic abuse 
as a child.  The evidence of record did not, however, include 
evidence addressing the etiology of any of the appellant's 
currently diagnosed psychiatric disorders and, thus, there is 
insufficient evidence to make a decision on the claim.  
Accordingly, remanding this claim for a VA examination for a 
nexus opinion is warranted.  McLendon, 20 Vet. App. at 83.  

As a result of the February 2005 VA examination, the examiner 
further opined that the appellant had problems with anger 
that pre-existed his active duty service and that "it was at 
least as likely as not that his military experiences 
contributed to a worsening of these problems."  However, the 
examiner neither provided a specific diagnosis of these anger 
problems, nor an explanation of how, if at all, the 
appellant's anger problems are related to any of his 
currently diagnosed psychiatric disorders.  As such, further 
development is needed regarding this aspect of the 
appellant's claim.  Id.; 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

After this claim was certified to the Board, the appellant 
submitted relevant treatment reports without a 
contemporaneous waiver of review by the agency of original 
jurisdiction.  38 C.F.R. §§ 19.37, 20.1304 (2008).  Of these 
treatment reports, a December 2007 mental health intake 
summary report included a diagnosis of PTSD.  Based on the 
directives of 38 C.F.R. § 20.1304, any pertinent evidence 
sent to the Board prior to consideration by the RO must be 
submitted to the RO for consideration unless accompanied by a 
waiver.  Id.  As such, remanding this issue for RO 
consideration of the newly submitted evidence is required.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for an acquired psychiatric 
disorder, to include PTSD, during the 
course of this appeal.  The RO must then 
obtain copies of the related treatment 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
examination conducted by a psychiatrist to 
determine the nature and etiology of all 
psychiatric disorders found.  The report 
of examination must include a detailed 
account of all manifestations of the 
psychiatric disorders found to be present.  
All necessary tests must be conducted and 
the examiner must review the results of 
any testing prior to completion of the 
report.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The RO 
must specify for the examiner the stressor 
or stressors that VA has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examiner must integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
appellant's psychiatric status.  Following 
a review of the service and postservice 
medical records, the examiner must provide 
the following opinions:

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify (1) 
whether each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice stressors 
found to be established by the record and 
found sufficient to produce PTSD by the 
examiner.

If a diagnosis or diagnoses other than 
PTSD is deemed appropriate, the examiner 
must state whether the other diagnosed 
disorder(s) are related to the appellant's 
military service.  If a psychiatric 
disorder is shown by the medical evidence 
of record to have pre-existed military 
service, the examiner must provide an 
opinion if it was aggravated by the 
appellant's military service.  

A complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


